EXHIBIT 10.44

 

March 11, 2003

 

Mr. John R. Alm

President, Chief Operating Officer

Coca-Cola Enterprises Inc.

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

 

Re:    Amendment to Growth Initiative Program (the “Program”)

 

Dear John:

 

This letter amendment (“Amendment”) amends the letter agreement (“Agreement”)
dated April 15, 2002, between The Coca-Cola Company (“TCCC”) and Coca-Cola
Enterprises Inc. (“CCE”) with respect to implementation of the Program as of the
date written above.

 

All capitalized terms in this Amendment have the same meaning as set forth in
the Agreement.

 

The parties amend the Agreement as follows:

 

(1)    The section entitled “Incentive Funding” at pages 2 – 3 of the Agreement
which reads as follows:

 

“Incentive Funding

 

CCE has requested $150mm in funding support for 2002 and $250mm for 2003 and
thereafter. TCCC has agreed with CCE, for so long as this Program remains in
effect, to fund this need with a combination of annual (i) incremental funding
from TCCC, including Annual Cash Funding (set forth in Column “A” of the
following chart) and a one time increase of $30 million in Base SMF funding for
North America (which impacts annual Program Cash as set forth in Columns “B” and
“C”); and (ii) proceeds that accrue from mutually developed system savings
and/or new business system opportunities generated from certain mutually agreed
North America strategic projects that become a part of the system’s strategic
plan (“Project Proceeds” as set forth in Column “D”):



--------------------------------------------------------------------------------

 

Mr. John R. Alm

March 11, 2003

Page 2

    

A

  

+

  

B

  

+

  

C

  

+

  

D

  

=

  

E

 

--------------------------------------------------------------------------------

Year

  

Annual Cash Funding

       

Increase in Base SMF Funding

       

Program Cash Impact

       

Project Proceeds

Minimum

       

Total Program Funding

2002

  

$

120mm

       

$

30mm

       

$

150mm

       

$

0

       

$

150mm

2003

  

$

220mm

       

$

30mm

       

$

250mm

       

$

0

       

$

250mm

2004

  

$

165mm

       

$

30mm

       

$

195mm

       

$

55mm

       

$

250mm

2005

  

$

140mm

       

$

30mm

       

$

170mm

       

$

80mm

       

$

250mm

2006

  

$

115mm

       

$

30mm

       

$

145mm

       

$

105mm

       

$

250mm

2007

  

$

90mm

       

$

30mm

       

$

120mm

       

$

130mm

       

$

250mm

2008

  

$

65mm

       

$

30mm

       

$

95mm

       

$

155mm

       

$

250mm

2009 and any

subsequent

Program

Year

  

$

50mm

       

$

30mm

       

$

80mm

       

$

170mm

       

$

250mm

”

 

is deleted in its entirety, and replaced with the following:

 

“Incentive Funding

 

TCCC has agreed with CCE, for so long as this Program remains in effect, to
provide cash funding consisting of incremental funding from TCCC, including
Annual Funding (set forth in Column “A” of the following chart) and a one time
increase of $30 million in Base SMF funding for North America (which impacts
annual Program Cash as set forth in Columns “B” and “C”).

 

   

A

 

+

 

B

 

=

 

C

 

--------------------------------------------------------------------------------

Year

 

Annual Cash Funding

     

Increase in Base SMF Funding

     

Program Cash Impact

2002

 

$

120mm

     

$

30mm

     

$

150mm

2003

 

$

170mm

     

$

30mm

     

$

200mm

2004

 

$

165mm

     

$

30mm

     

$

195mm

2005

 

$

150mm

     

$

30mm

     

$

180mm

2006

 

$

135mm

     

$

30mm

     

$

165mm

2007

 

$

120mm

     

$

30mm

     

$

150mm

2008

 

$

120mm

     

$

30mm

     

$

150mm

2009 and any

subsequent

Program Year

 

$

120mm

     

$

30mm

     

$

150mm

 

”

 



--------------------------------------------------------------------------------

Mr. John R. Alm

March 11, 2003

Page 3

 

(2)    The section entitled “Management Routine, Program Review, and Stewardship
of Project Proceeds” at page 3 of the Agreement which reads as follows:

 

“Management Routine, Program Review, and Stewardship of Project Proceeds

 

CCE and TCCC shall establish a planning and management routine and shall meet at
least once per month so long as the Program is in effect to review performance
and progress relative to pricing, funding, project results, and other Program
elements. During each Program Year, project results will be managed, and Project
Proceeds up to the Project Proceeds Minimum will be used to credit the CCE
Support Objectives listed above. Project Proceeds that exceed the Project
Proceeds Minimum will be split 50/50 between CCE and TCCC, and, as a guiding
principle, will be reinvested in incremental programs designed to accelerate
current and future growth. If Project Proceeds do not deliver the Project
Proceeds Minimum, and TCCC and CCE are satisfied with each other’s fulfillment
of planned project activities and with the quality analysis of the actual
results, TCCC and CCE will split 50/50 the negative variance.

 

Because the funding listed above reflects a re-allocation of direct marketing
expense, CCE and TCCC agree that if the funding burden results in
under-allocation of media (for example), the parties will collaborate to try to
find the resources to fund a mutually agreed level of media investment.”

 

is deleted in its entirety and replaced with the following:

 

“Management Routine, Program Review, and Stewardship of Project Proceeds

 

CCE and TCCC shall establish a planning and management routine and shall meet at
least once per month so long as the Program is in effect to review performance
and progress relative to pricing, funding, project results, and other Program
elements.

 

Because the funding listed above reflects a re-allocation of direct marketing
expense, CCE and TCCC agree that if the funding burden results in
under-allocation of media (for example), the parties will collaborate to try to
find the resources to fund a mutually agreed level of media investment.”

 



 

****

 



--------------------------------------------------------------------------------

Mr. John R. Alm

March 11, 2003

Page 4

 

 

Other than as amended herein, the Agreement remains in full force and effect.
From after the date of execution of this Amendment, all references to “the
Agreement” shall be deemed to include this Amendment.

 

Sincerely,

 

 

/S/ Jeffrey T. Dunn

Executive Vice President, The Coca-Cola Company

President and Chief Operating Officer

The Americas Group

 

 

/S/ Alexander R. C. (Sandy) Allan

Executive Vice President, The Coca-Cola Company

President and Chief Operating Officer

Europe, Eurasia and Middle East Group

 

 

Accepted and agreed to by:

 

 

Coca-Cola Enterprises Inc.

 

 

By: /s/ John R. Alm

President, Chief Operating Officer

 